DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
the specification has some typos such as in paragraph 0007, line 4, the word reads: “betweenf” instead of “between”.  Appropriate correction is required. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
		Regarding claims 1 and 8, the closest prior art of record Welsch et al. US 10,509,050 B2, discloses a sensor housing for a wheel-sensor device for a vehicle includes a first receiving aperture, a second receiving aperture, a first rotational-speed sensor, a rotary transducer, and a second rotational-speed sensor. The first sensor is configured to be inserted into the first aperture, and the sensor housing with the inserted first sensor is configured to be mounted on the vehicle. The rotary transducer is configured to co-rotate with a vehicle wheel and to trigger a 
		However, Welsch et al. either singularly or in combination, fail to anticipate or render obvious a rotation speed sensor and a method for producing a rotation speed sensor configured to detect a rotation 2speed of a rotating body, configured to detect a rotation speed of a rotating body, 2comprising: a second housing, which is configured to hold the cable therein, with the first 9housing being welded to the second housing, and with the second housing being welded to a 10surface of the sheath of the cable; and the second housing being 7welded to a surface of the sheath of the cable;  8soldering the circuit substrate to the conductor wire being exposed from the cable;  9holding the circuit substrate in the first housing; and  10welding the first housing and the second housing together with a specific wavelength 11of laser light, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864